Exhibit 10.55

 

CLOUD PEAK ENERGY INC.

2009 LONG TERM INCENTIVE PLAN

(As Amended and Restated, Effective March 3, 2017)

 

RESTRICTED STOCK UNIT AGREEMENT

Directors

 

THIS AGREEMENT is made as of the 10th day of January, 2018 (the “Grant Date”),
between Cloud Peak Energy Inc., a Delaware corporation (the  “Company”), and
                (the “Grantee”), a non-employee member of the Company’s Board.

 

WHEREAS, the Company has adopted the Cloud Peak Energy Inc. 2009 Long Term
Incentive Plan (As Amended and Restated, Effective March 3, 2017), as amended by
the First Amendment thereto dated as of May 10, 2017, as the same may be further
amended and restated from time to time (the “Plan”), in order to provide an
additional incentive to certain employees and directors of the Company and its
Subsidiaries; and

 

WHEREAS, the Committee responsible for administration of the Plan has determined
to grant Restricted Stock Units to the Grantee as provided herein.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.             Grant of Restricted Stock Units.

 

1.1.          The Company hereby grants to the Grantee, and the Grantee hereby
accepts from the Company, an Award of               Restricted Stock Units on
the terms and conditions set forth in this Agreement. Each Restricted Stock Unit
corresponds to one Share. The Restricted Stock Units shall be settled solely by
delivery of a corresponding number of Shares at the times specified and subject
to the other terms and conditions set forth herein and in the Time of Settlement
Election Form, if applicable (the “Election Form”).

 

1.2.          This Agreement and the Election Form shall be construed in
accordance and consistent with, and subject to, the provisions of the Plan (the
provisions of which are incorporated herein by reference); and except as
otherwise expressly set forth herein, the capitalized terms used in this
Agreement shall have the same definitions as set forth in the Plan.

 

2.             Dividend Equivalent Rights.

 

During the period that the Restricted Stock Units are outstanding, the Grantee
shall be entitled to Dividend Equivalent Rights with respect to the Restricted
Stock Units, in an amount equivalent to the dividends paid by the Company on a
corresponding number of Shares. Dividend Equivalent Right amounts credited to
the Grantee will be deemed to be reinvested in additional Shares based on the
Fair Market Value of a Share on the date the dividend is paid (with any
fractional Share resulting therefrom rounded up to a whole Share) and a
corresponding additional number of Restricted Stock Units will be subject to the
Award hereunder. Such additional Restricted Stock Units will be settled in
Shares at the same time as the Restricted Stock Units to which the Dividend
Equivalent Rights relate.

 

1

--------------------------------------------------------------------------------


 

3.             Payment of Award.

 

3.1.          Except as otherwise provided within this Agreement or pursuant to
the Election Form, not more than thirty (30) days after the date of the
Grantee’s Separation from Service (defined below) from the Company, the Company
will deliver to the Grantee (or, in the case of death, the Grantee’s Beneficiary
or, if none, the Grantee’s estate) one Share for each Restricted Stock Unit
subject to the Award hereunder. The term “Separation from Service” as used in
this Agreement shall mean the termination of Grantee’s services due to death,
disability, non-reelection to the Board, a voluntary resignation from the Board
with the prior consent of the nominating and corporate governance committee or a
termination by the Company without cause (pursuant to Delaware law or the
Company’s Certificate of Incorporation and Bylaws), but in no event shall a
Separation from Service occur unless the termination event also meets the
requirements of a “separation from service” set forth in Treas. Reg. §
1.409A-1(h).

 

3.2.          Notwithstanding the foregoing, if the Grantee’s Separation from
Service occurs prior to the one-year anniversary of the Grant Date, the number
of Shares the Grantee receives shall be prorated based upon the number of days
that has passed between the Grant Date and the date of Grantee’s Separation from
Service.  For purposes of clarity, in the event the Grantee is removed from the
Board for cause (pursuant to Delaware law or the Company’s Certificate of
Incorporation and Bylaws) all of the Restricted Stock Units shall immediately be
forfeited to the Company in their entirety without payment of consideration
therefor to the Grantee.

 

4.             Transferability.

 

The Grantee shall not sell, transfer, assign, exchange, pledge, encumber or
otherwise dispose of an Award of Restricted Stock Units or any portion thereof.

 

5.             Effect of a Change in Control.

 

Notwithstanding any time of payment specified in Section 3.1 above or in the
Election Form, if a Change in Control occurs that constitutes a change in
control event (as defined in Treas. Reg. § 1.409A-3(i)(5)), all Shares subject
to the Grantee’s Restricted Stock Units shall be delivered to the Grantee on the
date of such Change in Control.

 

6.             Securities Laws.

 

Notwithstanding any provision of this Agreement or the Election Form to the
contrary, the issuance of Shares will be subject to compliance with all
applicable requirements of federal, state, or foreign law with respect to such
securities and with the requirements of any stock exchange or market system upon
which the Shares may then be listed. No Shares will be issued if such issuance
would constitute a violation of any applicable federal, state, or foreign
securities laws or other law or regulations or the requirements of any stock
exchange or market system upon which the Shares may then be listed.  In
addition, Shares will not be issued unless (a) a registration statement under
the Securities Act is at the time of issuance in effect with respect to the
shares issued or (b) in the opinion of legal counsel to the Company, the Shares
issued may be issued in accordance with the terms of an applicable exemption
from the registration requirements of the Securities Act.  The inability of the
Company to obtain from any regulatory body having jurisdiction the authority, if
any, deemed by the Company’s legal counsel to be necessary to the lawful
issuance and sale of any Shares subject to the Restricted Stock Units will

 

2

--------------------------------------------------------------------------------


 

relieve the Company of any liability in respect of the failure to issue such
Shares as to which such requisite authority has not been obtained.  As a
condition to any issuance, the Company may require the Grantee to satisfy any
qualifications that may be necessary or appropriate to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect to such compliance as may be requested by the Company.  From time to
time, the Board and appropriate officers of the Company are authorized to take
the actions necessary and appropriate to file required documents with
governmental authorities, stock exchanges, and other appropriate persons to make
Shares available for issuance.

 

7.             Rights of Grantee.

 

The Grantee shall have no rights as a stockholder of the Company with respect to
the Restricted Stock Units until Shares are issued to the Grantee upon
settlement of the Award.  The Grantee’s rights in respect of the Restricted
Stock Units shall be limited to those of a general unsecured creditor of the
Company.

 

8.                                      Grantee Bound by the Plan.

 

The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.

 

9.             No Right to Continued Service.

 

Nothing in this Agreement, the Election Form or the Plan shall be interpreted or
construed to confer upon the Grantee any right to be retained as a member of the
Board.

 

10.                               Payment of Taxes.

 

The Grantee shall be solely responsible for paying any and all taxes that may be
associated with the grant or settlement of the Restricted Stock Units, and the
Grantee hereby acknowledges and agrees that the Grantee is not relying on the
Company to provide any guidance or advice regarding the tax consequences of this
Agreement, the Election Form, the Restricted Stock Units or any settlement
thereof.

 

11.           Modification of Agreement.

 

This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto. No waiver by either party hereto of any breach by the other
party hereto of any provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions at the time
or at any prior or subsequent time.

 

12.           Severability.

 

Should any provision of this Agreement or the Election Form be held by a court
of competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement or the Election Form, as applicable,
shall not be affected by such holding and shall continue in full force in
accordance with their terms.

 

3

--------------------------------------------------------------------------------


 

13.           Governing Law.

 

Except as to matters of federal law, the validity, interpretation, construction
and performance of this Agreement and the Election Form shall be governed by the
laws of the State of Delaware without giving effect to the conflicts of laws
principles thereof.

 

14.          Successors in Interest.

 

This Agreement and the Election Form shall inure to the benefit of and be
binding upon any successor to the Company. This Agreement and the Election
Form shall inure to the benefit of the Grantee’s legal representatives. All
obligations imposed upon the Grantee and all rights granted to the Company under
this Agreement and the Election Form shall be final, binding and conclusive upon
the Grantee’s Beneficiaries, heirs, executors, administrators and successors.

 

15.          Section 409A.

 

The Company intends that the payment of Shares under this Agreement or in
accordance with the Election Form comply with the requirements of section 409A
of the Internal Revenue Code, as amended (“Section 409A”).  This Agreement and
the Election Form shall be operated and interpreted consistent with the
foregoing intent; provided, that the Company makes no representation that the
Agreement and the Election Form comply with Section 409A and shall have no
liability to the Grantee for any failure to comply with Section 409A.  Any
payment or distribution that otherwise would be made to a Grantee who is a
specified employee as defined in Section 409A(a)(2)(B) of the Code on account of
Separation from Service may not be made before the date which is six months
after the date of the specified employee’s Separation from Service (or if
earlier, upon the specified employee’s death) unless the payment or distribution
is exempt from the application of Section 409A by reason of the short term
deferral exemption or otherwise.

 

16.          Resolution of Disputes.

 

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
or the Election Form shall be determined by the Committee. Any determination
made hereunder shall be final, binding and conclusive on the Grantee and the
Company for all purposes; provided however, that this dispute resolution
provision shall not interfere with Grantee’s rights to pursue and protect the
Grantee’s legal rights in a court of competent jurisdiction.

 

(Remainder of page left intentionally blank)

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

 

CLOUD PEAK ENERGY INC.

GRANTEE

 

 

By:

Print Name:

Title:

 

 

5

--------------------------------------------------------------------------------